          Case 3:20-cv-01721-WGY Document 1 Filed 12/16/20 Page 1 of 15




                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF PUERTO RICO




 MARCEL G. RIVERA KON-KIN                       Civil No.

 Plaintiff,
                        v.
                                                Declaratory Judgment Action and
 STEVEN MNUCHIN, in his official capacity       Petition for Writ of Mandamus
 as the Secretary of the U.S. Department of
 Treasury; CHARLES RETTIG, in his official
 capacity as U.S. Commissioner of Internal
 Revenue; DEPARTMENT OF THE
 TREASURY; the U.S. INTERNAL
 REVENUE SERVICE; the UNITED
 STATES OF AMERICA.

    Defendants.
     DECLARATORY JUDGMENT COMPLAINT AND PETITION FOR A WRIT OF MANDAMUS

TO THE HONORABLE COURT:

        Comes now the plaintiff, represented by the undersigned pro bono attorney, and

respectfully states and prays as follows:

        This case is brought on behalf of Mr. Marcel G. Rivera Kon-Kin, an incarcerated person

in Puerto Rico. As a result of the economic contraction occasioned by the COVID19, the Congress

passed the Coronavirus Aid, Relief, and Economic Security (CARES) Act to provide all eligible

persons an economic package of up to $1,200. See 26 U.S.C. § 6428.

        As required by the CARES Act, the distribution of the Economic Impact Payment (EIP) to

the residents of Puerto Rico requires that the Puerto Rico Department of Treasury (Hacienda)

submits and receives approval of an EIP distribution plan by the United States Department of

Treasury. See 26 U.S.C. § 6428.2020 (i)(c)(B). On May 1, 2020, the Department of Treasury
         Case 3:20-cv-01721-WGY Document 1 Filed 12/16/20 Page 2 of 15




approved the EIP Distribution Plan submitted by Hacienda, and in said plan, all incarcerated

persons were classified as “ineligible persons” to receive the EIP.

       In a class action complaint filed against the Department of Treasury and the Internal

Revenue Service, a federal court granted a preliminary injunction enjoying these agencies from

denying all incarcerated persons access to their EIP, solely because of their incarcerated status.

The Court concluded that the actions to undertaken by the Department of Treasury and the IRS to

deny the benefits to the incarcerated population “were contrary to law and in excess of its statutory

authority”, and “arbitrary and capricious”. (See Scholl v. Mnunchin, USDC-Northern District of

Cal., Case Num. 20-cv-05309 (PJH), Docket #50.) This case is final.

       On December 3, 2020, Hacienda requested an amendment to the EIP Distribution Plan to

follow the relief granted in Scholl v. Mnunchin, 20-cv-05309 (PJH). The amendment removes the

arbitrary, capricious, illegal and arbitrary classification of “ineligible persons” to those

incarcerated persons thereby allowing them to receive the EIP to which these persons are entitled

under the Coronavirus Aid, Relief, and Economic Security (CARES) Act. See 26 U.S.C. § 6428.

       This declaratory action requests that the Court enters a judgment declaring that the Scholl

v. Mnunchin orders apply equally to all incarcerated persons in Puerto Rico. A writ of mandamus

is requested to order the Department of Treasury and the IRS to follow the injunctive measures

instituted in Scholl v. Mnunchin, by approve the amendment submitted by Hacienda to the May 1,

2020, approved EIP Distribution Plan. The declaratory action and writ of mandamus are necessary

because the filing deadline that Hacienda has established for an “eligible person" to apply for the

EIP is December 31, 2020. The Department of Treasury has not approved Hacienda’s proposed

amendment, resulting in an immediate and palpable economic harm to this already marginalized

population.
     Case 3:20-cv-01721-WGY Document 1 Filed 12/16/20 Page 3 of 15




                               I. JURISDICTION AND VENUE

1. Plaintiff brings this action for a declaratory judgment pursuant to 28 U.S.C. § 1331 (federal

   question) and Rule 57 of the Federal Rules of Civil Procedure, while a writ of mandamus

   action is pursuant to 28 U.S.C. § 1361 and Rule 21 of the Federal Rules of Civil Procedure.

2. Venue is proper in this district pursuant to 28 U.S.C. § 1391(e)(1) because Defendants, for

   the purpose of determining a question in actual controversy related to Plaintiff’s claim, if

   any, are officers or employees of agencies of the United States and Puerto Rico and Plaintiff

   resides in this district.

                               II. PARTIES TO THIS ACTION

3. Plaintiff Marcel G. Rivera Kon-Kin lives at the 501 Institution of the Bayamon

   Correctional Facility where he is serving a sentence. He is a United States citizen and

   resident of Puerto Rico who has not been claimed as a dependent on anyone’s else Puerto

   Rico’s tax return. Mr. Rivera Kon-Kin did not receive an automatic EIP payment nor has

   he been able to file for one because the EIP Distribution Plan submitted by the Hacienda

   and approved by the Department of Treasury of the United States, classifies Mr. Rivera

   Kon-Kin, along with any other incarcerated person, as an “ineligible person” to receive the

   EIP solely because of his condition of incarcerated person.

4. Defendant Steven T. Mnunchin is the Secretary of the Treasury. Secretary Mnuchin

   exercises authority to administer and enforce the internal revenue laws and the power to

   create an agency to enforce these laws. He is responsible for approving the amended EIP

   Distributing Plan submitted by Hacienda under the CARES Act and, in his official

   capacity, he continues to unlawfully withhold the EIP benefits to those incarcerated persons

   in Puerto Rico.
     Case 3:20-cv-01721-WGY Document 1 Filed 12/16/20 Page 4 of 15




5. Defendant Charles Rettig in is the United States Commissioner of Internal Revenue

   Service. In that capacity, he administers the application of the internal revenue laws.

   Defendant Rettig reports to Defendant Mnunchin and, as part of his duties, oversees the

   issuance of the EIP benefits under the CARES Act. In his official capacity, he continues to

   unlawfully withhold the EIP to those incarcerated persons in Puerto Rico.

6. Defendant U.S. Department of Treasury is an agency of the United States government. The

   Department of Treasury handles the approval of the EIP Distribution Plan and its

   amendments, as submitted by Hacienda.

7. Defendant U.S. Internal Revenue Service is a bureau of the Department of Treasury

   organized to carry out the responsibilities of the Secretary of Treasury under 26 U.S. sec.

   7801. The IRS acts as a liaison between the Department of Treasury and Hacienda and

   ensures that Puerto Rico follows the approved EIP Distribution Plan.

8. Defendant United States of America is sued through its agencies, the United States

   Department of Treasury and US Internal Revenue Service.

                           III. FACTUAL ALLEGATIONS

9. The global pandemic caused by COVID-19 has impressed the medical community because

   of how easily the virus transfers amongst humans, and of its lethality, two critical factors

   that make this unique disease an extremely worrisome one.

10. Since its first detection, public health experts have raised their voices to warn the

   international community about this threat. For example, on January 30, 2020, the World

   Health Organization declared this disease an international public health emergency, which

   forced the Secretary for the Department of Health and Human Services of the Unites States
     Case 3:20-cv-01721-WGY Document 1 Filed 12/16/20 Page 5 of 15




   to declare a national public health emergency. And just forty days later, the World Health

   Organization declared COVID-19 a global pandemic.

11. This pandemic had an immediate impact on the American and Puerto Rican economies. To

   mitigate the accelerated economic contraction, Congress passed, and President Trump

   signed the Coronavirus Aid, Relief and Economic Security Act, known as the CARES Act.

   See Pub. L. 116-136, 134 Stat. 281 (Mar. 27, 2020).

12. The law authorizes the disbursement of up to $1200 per eligible persons ($2400 if two

   persons file income tax jointly), plus an additional $500 per each dependent child, subject

   to an adjustment based on the eligible individual’s gross income. See 26 U.S.C. § 6428(c).

13. The CARES Act defines an “eligible person” as to mean:

   “any individual other than (1) any nonresident alien individual, (2) any individual with
   respect to whom a deduction under section 151 is allowable to another taxpayer for a
   taxable year beginning in the calendar year in which the individual’s taxable year
   begins, and (3) an estate or trust.”
   26 U.S.C. § § 6428(d).

14. The CARES Act delegates the distribution of the EIP to the Department of Treasury of the

   United States and to the IRS in the “fastest possible manner”. See 26 U.S.C. 6428(f)(3)(A).

15. The CARES Act set up a different mechanism for the distribution of the EIP for the

   residents of the territories, which include Puerto Rico. See 26 U.S.C. 6428(c)(1)(B)

   Accordingly, in the subsection “Other Possessions” it is established that Puerto Rico must

   send an EIP distribution plan, and that the Department of Treasury must approve it before

   the funds are distributed to the residents. The Section reads:

           “(c) TREATMENT OF POSSESSIONS.

            (1) PAYMENTS TO POSSESSIONS.
Case 3:20-cv-01721-WGY Document 1 Filed 12/16/20 Page 6 of 15




       (A) MIRROR CODE POSSESSION. The Secretary of the Treasury
       shall pay to each possession of the United States which has a mirror
       code tax system amounts equal to the loss (if any) to that possession
       by reason of the amendments made by this section. Such amounts
       shall be determined by the Secretary of the Treasury based on
       information provided by the government of the respective
       Possession.

       (B) OTHER POSSESSIONS. The Secretary of the Treasury shall
       pay to each possession of the United States which does not have a
       mirror code tax system amounts estimated by the Secretary of the
       Treasury as being equal to the aggregate benefits (if any) that would
       have been provided to residents of such possession by reason of the
       amendments made by this section if a mirror code tax system had
       been in effect in such possession. The preceding sentence shall not
       apply unless the respective possession has a plan, which has been
       approved by the Secretary of the Treasury, under which such
       possession will promptly distribute such payments to its
       Residents.

    […]

     (3) DEFINITIONS AND SPECIAL RULES.

       (A) POSSESSION OF THE UNITED STATES. For purposes of
       this subsection, the term ‘‘possession of the United States’’
       includes the Commonwealth of Puerto Rico and the
       Commonwealth of the Northern Mariana lands.

       (B) MIRROR CODE TAX SYSTEM. For purposes of this subsection,
       the term ‘‘mirror code tax system’’ means, with respect to any
       possession of the United States, the income tax system of such
       possession if the income tax liability of the residents of such
       possession under such system is determined by reference to the
       income tax laws of the United States as if such possession were the
       United States.

       (C) TREATMENT OF PAYMENTS. For purposes of section 1324 of
       title 31, United States Code, the payments under this subsection shall
       be treated in the same manner as a refund due from a credit provision referred
       to in subsection (b)(2) of such section.”
     Case 3:20-cv-01721-WGY Document 1 Filed 12/16/20 Page 7 of 15




16. On May 1, 2020, the Department of Treasury approved the EIP Distribution Plan submitted

   by Hacienda.

17. The approved EIP Distribution Plan classifies those incarcerated persons amongst the

   ineligible persons to receive the EIP Funds. (See CFI-San Juan, Case Num. 2020SJCV-

   05860, Docket #27, Addendum 1 - Certification by Hacienda, filed on December 1, 2020.,

   Attached as Exhibit 1 – Request for leave to file the document is in the original Spanish

   language and are currently being translated which will be submitted in no more than ten

   business days)

18. Just a few days after the approval of Hacienda’s EIP Distribution Plan, the IRS announced

   on its website on May 6, 2020, more than five weeks after the passage of the CARES Act,

   that incarcerated individuals were ineligible for the EIP. The IRS’s website said:

      Q15. Does someone who is incarcerated qualify for the Payment?
      A15. No. A Payment made to someone who is incarcerated should be returned to
      the IRS by following the instructions about repayments. A person is incarcerated
      if he or she is described in one or more of clauses (i) through (v) of Section
      202(x)(1)(A) of the Social Security Act (42 U.S.C. § 402(x)(1)(A)(i) through (v)).
      For a Payment made with respect to a joint return where only one spouse is
      incarcerated, you only need to return the portion of the Payment made on account
      of the incarcerated spouse. This amount will be $1,200 unless adjusted gross
      income exceeded $150,000.
19. On May 8, 2020, Hacienda published its website, www.pagodeimpactoeconomico.com, to

   educate the public about the eligibility requirements for the EIP and to explain the

   distribution procedure to the residents of Puerto Rico.

20. The website listed the eligibility requirements for the EIP funds:

       a.    resides in Puerto Rico during the entire tax year,
       b.   has not been claimed as a dependent by another taxpayer,
       c.   has a valid social security number,
       d.   has an adjusted gross income below a particular threshold,
       e.   has not passed away at the moment the EIP are distributed,
       f.   Is not currently incarcerated serving a period of incarceration for a conviction.
            (our emphasis)
     Case 3:20-cv-01721-WGY Document 1 Filed 12/16/20 Page 8 of 15




21. On August 1, 2020, a class action complaint was filed on behalf of all incarcerated persons

   against the Department of Treasury and the IRS in the United States District Court for the

   District of Northern California. (USDC-Northern District of Cal., Case #20-5309 (PJH),

   Docket #1).

22. The class members asked that the court issues an order enjoying the Department of

   Treasury and the IRS from denying eligible persons their EIP, solely because of their

   conditions as incarcerated persons.

23. In an order issued on September 24, 2020, the United States District Court Judge Phyllis

   Hamilton certified the class and granted a preliminary injunction against the Department

   of Treasury and the IRS enjoying them from denying the distribution of the EIP to the

   eligible class members, solely because of their incarcerated status. (USDC-NDC Case #20-

   5309 (PJH), Docket #50)

24. On October 1, 2020, the Department of Treasury and the IRS appealed the preliminary

   injunction order and filed an emergency motion to stay pending appeal before the District

   Court. (USDC-NDC Case #20-5309 (PJH), Docket #78)

25. While the Scholl case continued its course, the IRS communicated to Hacienda that the

   IRS and the Department of Justice had filed an emergency motion to stay before the District

   Court and had appealed the preliminary injunction order issued. The communication also

   said that the agencies were analyzing the effect of the Scholl order on the incarcerated

   persons living in territories such as Puerto Rico. (See Exhibit 1)

26. On October 7, 2020, the District Court denied the government’s motion to stay, and ruled

   that the Department of Treasury and the IRS must correct any incorrect information in the

   IRS’s website to educate the public on the available methods an incarcerated person must
     Case 3:20-cv-01721-WGY Document 1 Filed 12/16/20 Page 9 of 15




   follow to apply for the EIP. The Court also ordered that the Department of Treasury and

   the IRS must notify the information with the federal and state correctional agencies.

   (USDC-Northern District Cal. Case #20-5309 (PJH), Docket #78)

27. The federal agencies appealed the District Court’s denial of its emergency stay to the

   appealed to the Ninth Circuit Court of Appeals. (COA Case Number #20-16963, Docket

   #1, 6)

28. The Ninth Circuit Court of Appeals denied the Department of Treasury's interlocutory

   appeal for denial of emergency motion to stay on October 13, 2020. (COA Case Number

   #20-16963, Docket # 10).

29. The following day, the District Court granted the class action’s motion for summary

   judgment ruling that the defendant’s actions in denying the EIP benefits to incarcerated

   persons because of their incarcerated status “were contrary to law and in excess of its

   statutory authority”, and “arbitrary and capricious”. (USDC-NDC Case #20-5309 (PJH)

   Docket #50, pages 32-34)

30. On October 28, 2020, the IRS notified Hacienda that they had lost the emergency stay

   motion before the Ninth Circuit Court of Appeals, and that it did not have a definitive

   answer from the Department of Treasury as to the applicability of the Scholl orders in the

   territories. The IRS further advised Hacienda that per the approved EIP Distribution Plan,

   the distribution of EIP to incarcerated persons is not allowed. (See Exhibit 1)

31. During this period, the Department of Treasury and the IRS filed their respective motions

   to dismiss their appeals pending before the Ninth Circuit Court of Appeals.
    Case 3:20-cv-01721-WGY Document 1 Filed 12/16/20 Page 10 of 15




32. Sometime between October and November incarcerated individuals detained by the federal

   authorities and housed at the Guaynabo Metropolitan Detention Center completed their

   requests for EIP directly to the IRS.

33. While the motion to dismiss the appeal was pending, a writ of mandamus was filed by the

   Plaintiff before the Court of First Instance of San Juan, Puerto Rico against the Hacienda

   for failure to distribute EIP funds exclusively because of their status as incarcerated

   persons, in violation of the injunction issued by the Scholl case. (CFI-San Juan, Case Num.

   2020SJCV-05860, Docket #1)

34. On November 2, 2020, the Ninth Circuit Court of Appeals granted the dismissal of the

   pending appeals filed by the Department of Treasury and the IRS. (See Docket #14, COA

   Case #20-16963).

35. As a result of the local Mandamus complaint filed in the local court, on November 4, 2020,

   Hacienda contacted the IRS seeking guidance and clarification as to the Department of

   Treasury’s position about the applicability of the injunction and summary judgment orders

   from the Scholl case to the persons deprived of liberty in Puerto Rico. Hacienda

   furthermore requested clarification because the approved EIP Distribution Plan classified

   incarcerated persons as ineligible individuals. (See Exhibit 1)

36. In a later communication, the IRS reiterated that the approved EIP Distribution Plan shows

   that incarcerated individuals were not eligible to receive the EIP. (See Exhibit 1)

37. In accordance with the CARES Act, Hacienda cannot distribute the EIP funds without the

   authorization by Department of Treasury.

38. In compliance with the Court of First Instance’s Order, on December 3, 2020, Hacienda

   sent to the Department of Treasury and to the IRS an amended EIP Distribution Plan which
    Case 3:20-cv-01721-WGY Document 1 Filed 12/16/20 Page 11 of 15




   cuts the ineligibility classification of incarcerated persons to the EIP and proposed to the

   Department of Treasury that these persons be considered “eligible individuals” following

   the orders issued in the Scholl. (See CFI-San Juan, Case Num. 2020SJCV-05860, Docket

   #27, Certification by Hacienda, filed on December 4, 2020, Attached as Exhibit 2 - Request

   for leave to file the document is in the original Spanish language and are currently being

   translated which will be submitted in no more than five business days)

39. As of the filing of the current Declaratory Judgment complaint, the Department of Treasury

   and the IRS has not authorized the proposed amended EIP Distribution Plan sent by

   Hacienda.

40. As set up by Hacienda, all eligible person living in Puerto Rico may request their EIP

   before the December 31, 2020.

41. The purpose of this writ of mandamus and declaratory action is to ensure that all eligible

   residents of Puerto Rico, including those incarcerated personas, can apply for and to receive

   their EIP immediately. The relief sought is urgent because the request for funds must be

   made before the December 31, 2020 deadline set up by Hacienda

42. The relief sought will (1) ensure compliance with the federal court orders issued in Scholl;

   and (2) allow all incarcerated persons in Puerto Rico to apply for their EIP funds.

43. The writ of mandamus and the declaratory action in the present case stem from an actual

   controversy within this Honorable Court’s jurisdiction. As fully set forth here, the dispute

   as to the right to receive the EIP by all incarcerated persons living in Puerto Rico is real,

   immediate, definite, concrete, and touch the legal relations of the parties here who have

   adverse legal interests.

         COUNT I – Improper Refusal to Amend the EIP Distribution Plan
     Case 3:20-cv-01721-WGY Document 1 Filed 12/16/20 Page 12 of 15




44. Plaintiff repeats and realleges the allegations in the preceding paragraphs as if fully set

   forth at length herein.

45. On May 1, 2020, the Department of Treasury approved a EIP Distribution Plan submitted

   by Hacienda to regulate disbursement procedure of the EIP to the residents of Puerto Rico.

46. The approved EIP Distribution Plan’s definition of “ineligible persons” to receive the EIP

   includes incarcerated persons.

47. A federal court found the actions by the Department of Treasury and the IRS which denied

   incarcerated individuals from receiving their EIP, solely because of their condition of

   incarcerated persons, were contrary to the statutory language of the CARES Act. As such,

   the Court enjoyed these agencies from denying the class members (all incarcerated

   persons) from being denied their EIP, solely because of their incarcerated status. See

   USDC-NDC Case #20-5309 (PJH) Docket #50, pages 32-34.

48. The Scholl v Mnuchin decision applies to those incarcerated individuals in Puerto Rico.

49. Wherefore, Mr. Rivera Kin-Kon requests that the Court enter a judgment declaring that the

   Department of Treasury and the IRS actions are in violation of the injunctive order entered

   by a federal court in Scholl v. Mnunchin,

                                         COUNT II

50. Plaintiff repeats and realleges the allegations in the preceding paragraphs as if fully set

   forth at length herein.

51. On May 1, 2020, the Department of Treasury approved a EIP Distribution Plan submitted

   by Hacienda to regulate disbursement procedure of the EIP to the residents of Puerto Rico.

52. The EIP Distribution Plan’s definition of “ineligible persons” to receive the EIP includes

   incarcerated persons.
    Case 3:20-cv-01721-WGY Document 1 Filed 12/16/20 Page 13 of 15




53. Following a local court order, Hacienda submitted an amended EIP Distribution Plan

   removing the language that defines incarcerated persons as “ineligible persons”, following

   the directives of Scholl v. Mnuchin.

54. The Department of Treasury and the IRS continues to deny eligible residents of Puerto

   Rico from receiving the EIP as they delay the approval of the proposed amendment

   submitted by Hacienda.

55. Mr. Rivera Kon-Kin has no other choice but to request the Court’s aid.

56. Mr. Rivera Kon-Kin has already filed a local writ of mandamus complaint against

   Hacienda to secure his ability to receive the EIP. Nevertheless, Hacienda is not allowed to

   distribute the eligible EIP because it is bound by the approved EIP Distribution Plan which

   disqualifies all incarcerated individuals from receiving this benefit. Hacienda submitted an

   amendment to the EIP Distribution Plan to follow the Scholl v. Mnunchin orders. Mr.

   Rivera Kon-Kin has "no other adequate means to attain the relief he desires.” See Kerr v.

   United States Dist. Court for Northern Dist. of Cal., 426 U.S. 394, 403 (1976)). Without

   the immediate aid of this Court, the Department of Treasury and the IRS can simply run

   out the clock and deprive Mr. Rivera Kon-Kin of their EIP.

57. Mr. Rivera Kon-Kin's petition for a writ of mandamus stems from the Department of

   Treasury and the IRS’s non-compliance with a federal court order. The federal agencies

   have no discretion on this matter and their delay on the approval of a requested amendment

   that purports to follow the Scholl v. Mnunchin orders is arbitrary and illegal. Mr. Rivera

   Kon Kin’s right to the issuance of writ of mandamus is clear and indisputable. Kerr, 426

   U.S. at 403
        Case 3:20-cv-01721-WGY Document 1 Filed 12/16/20 Page 14 of 15




   58. Mr. Rivera Kon-Kin has no other mechanism to request relief. A writ of mandamus is the

       proper vehicle to ensure that he can request his EIP before the December 31, 2020 deadline.

   59. Wherefore, Mr. Rivera Kin-Kon requests that the Court issues a writ of mandamus against

       the Department of Treasury and the IRS and orders that they approve the amendment to

       the EIP Distribution Plan submitted by Hacienda on December 3, 2020, to following the

       injunctive orders entered in Scholl v. Mnunchin,

       WHEREFORE, Plaintiff prays for the entry of a declaratory judgment and writ of

mandamus by this Court finding and declaring as follows:

          a. That the Scholl v. Mnuchin injunctive relief orders apply to all incarcerated

              persons, regardless of their place of residence.

          b. That the Department of Treasury authorizes the Amended EIP Distribution Plan

              submitted by Hacienda on December 3, 2020.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 16th day of December 2020.

                                                                      s/ Diego H. Alcalá Laboy
                                                                         Diego H. Alcalá Laboy
                                                   Pro Bono Counsel for Marcel Rivera Kin-Kon
                                                                                P.O. Box 12247
                                                                            San Juan, PR 00914
                                                                           Tel.: (787) 432-4910
                                                                         USDC-PR No. 300504
                                                                 dalcala@defensorialegal.com
         Case 3:20-cv-01721-WGY Document 1 Filed 12/16/20 Page 15 of 15




                                VERIFICATION BY COUNSEL
It is hereby stated that:

    1. Mr. Marcel Rivera Kon-Kin is an inmate at Institution 501 of the Bayamón Correctional
        Facility, located at Bayamón, Puerto Rico.
    2. The undersigned attorney is unable to personally meet with Mr. Rivera Kon-Kin because
        Puerto Rico’s Executive Order Number 2020-087, prohibits all visits to all correctional
        facilities in Puerto Rico until January 7, 2020.
    3. The undersigned was informed by the Department of Corrections and Rehabilitation staff
        that they could not produce Mr. Rivera Kon-Kin's signature by way of email because they
        could not print an emailed document because the Institution did not own a printer.
    4. Mr. Rivera Kon-Kin was represented by the undersigned counsel in the writ of mandamus
        filed in the Court of First Instance of San Juan, Puerto Rico, Case number: Case Num.
        2020SJCV-05860.
    5. Mr. Rivera Kon-Kin is aware of the content of the present cause of action and agrees to the
        content therein.
    6. Mr. Rivera Kon-Kin has authorized through telephone and through his family members
        that the undersigned to file the present complaint on his behalf.

On behalf of Mr. Rivera Kon-Kin, I attest that all the above is the truth and nothing but the truth.
In testimony thereof, I sign the foregoing in San Juan, Puerto Rico this 16th day of December 2020.


S/Diego H. Alcalá Laboy
Diego H. Alcalá Laboy
